DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 19, 2021. Amendments to claim 16 have been entered. Claims 2-7, 9 and 11-23 are pending of which claims 5-7, 9, 12, 13, 15 and 17-20 are withdrawn from consideration as being drawn to non-elected species. Claims 2-4, 11, 14, 16, and 21-23 have been examined. Rejections under 35 USC § 112(b) are withdrawn in view of the amendments. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 2-4, 11, 14, 16, and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a system for assisting a user in completing a complex task, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions (including marketing or sales activities or behaviors) and also managing interactions between people (including following rules or instructions) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Analysis
Step 1: In the instant case, claim 16 is directed to a system. 
	Step 2A – Prong one: The limitations of “gather data about the user; present a subtask of a complex task to the user; receive data about the user from the at least one sensor, wherein the data comprises context data associated with a context of the user while performing the subtask and sentiment data about the user while performing the subtask; provide a user-aware assistant for assisting the user with the subtask by providing additional guidance using a display portion of the mobile device based on the context data; and transmit the data received from the at least one sensor to the server” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions (including marketing or sales activities or behaviors) and also managing interactions between people (including following rules or instructions). Similarly the limitations “receive the data received from the at least one sensor of the mobile device; determine, based at least in part on the sentiment data received from the sensor, a sentiment of the user while performing the subtask; and automatically establish, via the mobile device and based on the determined sentiment of the user, communication between the user and a human agent tasked with assisting the user with the complex task” as drafted, when considered collectively as an ordered combination, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions (including marketing or sales activities or behaviors) and also managing interactions between people (including following rules or instructions). That is, other than, a generic mobile device incorporating at least one sensor and a generic server, nothing in the claim precludes the steps from being performed as a 
	Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a mobile device incorporating at least one sensor and a display, a server and a user-aware assistant to perform all the steps. A plain reading of Figures 1-2 and associated descriptions in paragraphs [0017] and [0021] – [0024] of the Applicant’s specification reveals that a generic mobile device incorporating at least one sensor and a general-purpose computer suitably programmed are used execute the claimed steps. The at least one sensor of the mobile device performs the generic function of data gathering. The display of the mobile device performs the generic function of displaying information. The user-aware assistant is broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The mobile device incorporating at least one sensor and a general-purpose computer (server) in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 16 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “gather data about the user; present a subtask of a complex task to the user; receive data from the at least one sensor about the user, wherein the data comprises context data associated with a context of the user while performing the subtask and sentiment data about the user while performing the subtask; provide a user-aware assistant for assisting the user with the subtask by providing additional guidance using a display portion of the mobile device based on the context data; and transmit the data received from the at least one sensor to the server; receive the data received from the at least one sensor of the mobile device; determine, based at least in part on the sentiment data received from the at least one sensor, a sentiment of the user while performing the subtask; and automatically establish communication, based on the determined sentiment of the user, between the user and a human agent tasked with assisting the user with the complex task” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 16 is not patent eligible. 
	Dependent claims 2-4, 11, 14, and 21-23, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-4, the steps of “wherein the complex task is completing a tax interview; wherein the subtask is capturing an image of a document using a camera integrated into the mobile device; wherein the mobile device is further programmed to prompt the user prior to automatically establishing the communication of the user with the agent”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions (including marketing or sales activities or behaviors) and also managing interactions between people (including following rules or instructions) because these steps describe the intermediate steps of the underlying process. 
	In claims 11 and 14, the steps “wherein the at least one sensor is a front-facing camera and the user sentiment is a state of user frustration; and wherein the user-aware assistant provides additional guidance in the form of an expanded explanation of instructions for carrying out the subtask” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the data used and the intermediate steps of the underlying process. The front-facing camera in the mobile device performs a function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
	In claims 21-23, the features “wherein the mobile device is a smartphone; wherein the communication is a textual communication; wherein the data from the at least one sensor is heart-rate data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these features further describe the mobile device, the information and data used in the underlying process. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 7-12 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
Step 2A – Prong one: The claims recite a system for assisting a user in completing a complex task, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions (including marketing or sales activities or behaviors) and also managing interactions between people (including following rules or instructions) as discussed in the rejection. In response to the Applicant’s assertion that “establishing communication means” is not related to managing communication between the user and the agent, the Examiner respectfully disagrees. Managing communication between two parties involves establishing communication between them. Gauging a user sentiment and establishing communication is what most humans do in their daily lives. If a person appears unwilling to talk or is in a bad mood, a conversation is not initiated. On the other hand, if person appears willing to talk or is in a good mood, a conversation is initiated. In fact, establishing communication means involves managing interactions between people including following rules or instructions for establishing communication. While the limitation “provide a user-aware assistant for assisting the user with the subtask by providing additional guidance using a display portion of the mobile device based on the context data” may or may not be directed to a commercial interaction or management of human activity, the Examiner has considered the limitations collectively as an ordered combination. The limitations of the claim, considered collectively as an ordered combination, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions (including marketing or sales activities or behaviors) and also managing interactions between people (including following rules or instructions). Hence, the Applicants’ arguments are not persuasive. 
	Step 2A – Prong two: In response to Applicants arguments on pages 8-11 of the Applicant’s remarks that, determining a sentiment of the user and automatically establishing, via the mobile device and based on the determined sentiment of the user, communication between the user and a human agent, is a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1-2 and associated descriptions in paragraphs [0017] and [0021] – [0024] of the Applicant’s specification reveals that a generic mobile device incorporating at least one sensor and display, and a general-purpose computer suitably programmed are used execute the claimed steps. The at least one sensor of the mobile device performs the generic function of data gathering. The display of the mobile device performs the generic function of displaying information. The user-aware assistant is broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The mobile device incorporating at least one sensor and a general-purpose computer (server) in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Determining a sentiment of the user and automatically establishing, via the mobile device and based on the determined sentiment of the user, communication between the user and a human agent, may at best be characterized as a business solution, using computers, to a problem rooted in an abstract idea. The steps of “determining a sentiment of the user and based on the determined sentiment of the user, establishing communication between the user and a human agent” involves managing interactions between people. For instance, a human can determine if the user is in a mood to talk to an agent and if so establish communication between the user and the agent. Similarly, a human can determine conditions surrounding the user such as low-light condition etc. and can assist the user in various ways based on the specific context of the user while performing the task. Features such as “empathizing with the user and proactively offering help when the user is struggling even if the user does not think to ask for help, or does not realize that help is available…. detecting user sentiment and establishing interaction with a human agent based on the detected user sentiment” are all well-known human process-features. Programming a user-assistant (a generic software) to perform these features involves automating a manual process. Once the user sentiment is determined, the displayed user interface displays the information to be conveyed to the user. The user interface displays relate to what information is displayed/ conveyed and how it is displayed/conveyed. It does not concern how the display is improved in order to create better display capabilities. Hence, these features relate to purported improvement to the abstract idea itself. The mobile device incorporating at least one sensor is only a generic tool used to communicate between two parties. Automating a manual process is insufficient to render a claim patent-eligible. See, e.g., Tranxition, Inc.v. Lenovo (U.S.) Inc., 664 F. App’x 968, 971 (Fed. Cir. 2016). An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, the claims are directed to an abstract idea. Therefore, the Applicants’ arguments are not persuasive.
	Step 2B: In response to Applicant’s assertion pages 11-12 of the Applicant’s remarks that the additional elements of a server, a mobile device (and a sensor and display of the mobile device), and the user-aware assistant amount to significantly more than any purportedly abstract idea, the Examiner respectfully disagrees.
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server, a mobile device (along with a sensor of the mobile device and a display) and a user-aware assistant to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. For all these reasons, the claims are not patent eligible. Therefore, the Applicants’ arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Applicant’s other arguments in regards to rejection of pending claims under 35 USC § 112(b) have been fully considered but are moot in view of withdrawn rejection.  


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Tran et al. (US Pub. 2021/0084459 A1) discloses a smart device including sensor(s) and wireless communication therein. The smart device can detect tension and communicate to a computer for storage and analysis. The smart device provides an automatic electronic process that eliminates the need for a manual inspection process, and uses electronic detection of stress, eliminating subjective human judgments and producing greater uniformity in maintenance, inspection, and emergency detection procedures. 
	 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

May 23, 2021